Name: Commission Implementing Regulation (EU) NoÃ 666/2012 of 20Ã July 2012 amending Regulations (EC) NoÃ 2092/2004, (EC) NoÃ 793/2006, (EC) NoÃ 1914/2006, (EC) NoÃ 1120/2009, (EC) NoÃ 1121/2009, (EC) NoÃ 1122/2009, (EU) NoÃ 817/2010 and (EU) NoÃ 1255/2010 as regards the notification obligations within the common organisation of agricultural markets and the direct support schemes for farmers
 Type: Implementing Regulation
 Subject Matter: executive power and public service;  European Union law;  information technology and data processing;  farming systems;  agricultural policy;  information and information processing
 Date Published: nan

 21.7.2012 EN Official Journal of the European Union L 194/3 COMMISSION IMPLEMENTING REGULATION (EU) No 666/2012 of 20 July 2012 amending Regulations (EC) No 2092/2004, (EC) No 793/2006, (EC) No 1914/2006, (EC) No 1120/2009, (EC) No 1121/2009, (EC) No 1122/2009, (EU) No 817/2010 and (EU) No 1255/2010 as regards the notification obligations within the common organisation of agricultural markets and the direct support schemes for farmers THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 192(2), in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (2), and in particular Article 142(q) thereof, Whereas: (1) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments ² regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (3), lays down common rules for notifying information and documents by the competent authorities of the Member States to the Commission. Those rules cover in particular the obligation for the Member States to use the information systems made available by the Commission and the validation of the access rights of the authorities or individuals authorised to send notifications. In addition, that Regulation sets common principles applying to the information systems so that they guarantee the authenticity, integrity and legibility over time of the documents and provides for personal data protection. (2) Pursuant to Regulation (EC) No 792/2009, the obligation to use the information systems in accordance with that Regulation has to be provided for in the Regulations establishing a specific notification obligation. (3) The Commission has developed an information system that allows managing documents and procedures electronically in its own internal working procedures and in its relations with the authorities involved in the common agricultural policy. (4) It is considered that several notification obligations can be fulfilled via that system in accordance with Regulation (EC) No 792/2009, in particular those provided for in Commission Regulations (EC) No 2092/2004 of 8 December 2004 laying down detailed rules of application for an import tariff quota of dried boneless beef originating in Switzerland (4), (EC) No 793/2006 of 12 April 2006 laying down certain detailed rules for applying Council Regulation (EC) 247/2006 laying down specific measures for agriculture in the outermost regions of the Union (5), (EC) No 1914/2006 of 20 December 2006 laying down detailed rules for applying Council Regulation (EC) No 1405/2006 laying down specific measures for agriculture in favour of the smaller Aegean islands (6), (EC) No 1120/2009 of 29 October 2009 laying down detailed rules for the implementation of the single payment scheme provided for in Title III of Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (7), (EC) No 1121/2009 of 29 October 2009 laying down detailed rules for the application of Council Regulation (EC) No 73/2009 as regards the support schemes for farmers provided for in Titles IV and V thereof (8), (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (9), (EU) No 817/2010 of 16 September 2010 laying down detailed rules pursuant to Council Regulation (EC) No 1234/2007 as regards requirements for the granting of export refunds related to the welfare of live bovine animals during transport (10), (EU) No 1255/2010 of 22 December 2010 laying down detailed rules for the application of the import tariff quotas for baby beef products originating in Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, Montenegro and Serbia (11). (5) In the interest of efficient administration and taking account of the experience, some notifications should be either simplified and specified or deleted in those Regulations. (6) Regulations (EC) No 2092/2004, (EC) No 793/2006, (EC) No 1914/2006, (EC) No 1120/2009, (EC) No 1121/2009, (EC) No 1122/2009, (EU) No 817/2010 and (EU) No 1255/2010 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments and the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2092/2004 is amended as follows: (1) In Article 7a, paragraphs 2 and 3 are replaced by the following: "2. Member States shall notify the Commission of the details of the quantities of products put into free circulation in accordance with Article 4 of Regulation (EC) No 1301/2006. 3. The notifications referred to in paragraph 1 shall be made in accordance with Commission Regulation (EC) No 792/2009 (12) and the product categories indicated in Annex V to Regulation (EC) No 382/2008 shall be used. (2) Annexes IV, V and VI are deleted. Article 2 Regulation (EC) No 793/2006 is amended as follows: (1) In Article 47, the following paragraph 3 is added: "3. The communications referred to in this Article shall be made in accordance with Commission Regulation (EC) No 792/2009 (13). (2) In Article 48, the following paragraph 3 is added: "3. The communications and reports referred to in Article 28(1) and (2) of Regulation (EC) No 247/2006 shall be made and submitted in accordance with Regulation (EC) No 792/2009." Article 3 Regulation (EC) No 1914/2006 is amended as follows: (1) In Article 32, the following paragraph 3 is added: "3. The communications referred to in this Article shall be made in accordance with Commission Regulation (EC) No 792/2009 (14). (2) In Article 33, the following paragraph 3 is added: "3. The communications and reports referred to in Article 17 (1) and (2) of Regulation (EC) No 1405/2006 shall be made in accordance with Regulation (EC) No 792/2009." Article 4 In Regulation (EC) No 1120/2009, the following Article 51a is inserted: "Article 51a The notifications referred to in this Regulation, with the exception of Article 51(4) shall be made in accordance with Commission Regulation (EC) No 792/2009 (15). The notifications referred to in Article 51(3) shall be made in accordance with Regulation (EC) No 792/2009 only as from 1 January 2013. Article 5 Regulation (EC) No 1121/2009 is amended as follows: (1) Article 4(1) is amended as follows: (a) in point (a)(i), the first, second and third indents are deleted, (b) point (b) is deleted, (c) point (c) is amended as follows: (i) in point (i), the first and second indents are deleted, (ii) point (ii) is deleted, (d) points (d) and (e) are deleted. (2) The following Article 94a is inserted. "Article 94a The notifications referred to in this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (16). Article 6 In Article 84 of Regulation (EC) No 1122/2009, paragraph 6 is replaced by the following: "6. The notifications referred to in Article 40 and paragraphs 2 and 5 of this Article shall be made in accordance with Commission Regulation (EC) No 792/2009 (17). Article 7 In Article 8 of Regulation (EU) No 817/2010, the following paragraph is added: "The communications referred to in this Article shall be made in accordance with Commission Regulation (EC) No 792/2009 (18); Article 8 Regulation (EU) No 1255/2010 is amended as follows: (1) In Article 8, paragraphs 2 and 3 are replaced by the following: "2. Member States shall notify the Commission of the details of the quantities of products put into free circulation in accordance with Article 4 of Regulation (EC) No 1301/2006. 3. The notifications referred to in paragraph 1 shall be made in accordance with Commission Regulation (EC) No 792/2009 (19) and the product categories indicated in Annex V to Regulation (EC) No 382/2008 shall be used. (2) Annexes VIII, IX and X are deleted. Article 9 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 16 August 2012. However, Articles 1 and 8 shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 30, 31.1.2009, p. 16. (3) OJ L 228, 1.9.2009, p. 3. (4) OJ L 362, 9.12.2004, p. 4. (5) OJ L 145, 31.5.2006, p. 1. (6) OJ L 365, 21.12.2006, p. 64. (7) OJ L 316, 2.12.2009, p. 1. (8) OJ L 316, 2.12.2009, p. 27. (9) OJ L 316, 2.12.2009, p. 65. (10) OJ L 245, 17.9.2010, p. 16. (11) OJ L 342, 28.12.2010, p. 1. (12) OJ L 228, 1.9.2009, p. 3." (13) OJ L 228, 1.9.2009, p. 3." (14) OJ L 228, 1.9.2009, p. 3." (15) OJ L 228, 1.9.2009, p. 3." (16) OJ L 228, 1.9.2009, p. 3." (17) OJ L 228, 1.9.2009, p. 3." (18) OJ L 228, 1.9.2009, p. 3." (19) OJ L 228, 1.9.2009, p. 3."